Citation Nr: 1107084	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  03-35 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for pneumoconiosis, claimed as 
lung disease, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1972.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by VARO in 
Huntington, West Virginia.  In March 2008, the Veteran testified 
at a personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  The Board 
remanded the issue on appeal in May 2008 and November 2009 for 
further development of the record.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  A lung disease was not manifested in service or shown to be 
etiologically related to the Veteran's period of service, to 
include due to in-service asbestos exposure.


CONCLUSION OF LAW

A disability manifested by pneumoconiosis is not shown to be due 
to disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in July 2004, May 2006, May 2008 and November 2009.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examination has been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the May 
2006, May 2008 and November 2009 letters.  The notice 
requirements pertinent to the issue addressed in this decision 
have been met and all identified and authorized records relevant 
to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).    

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2010).

Factual Background and Analysis

The Veteran asserts that he has current disability manifested by 
pneumoconiosis (claimed lung disease) which onset during his 
period of service due to asbestos exposure.  However, his service 
treatment records contain no complaints of, treatment for or 
findings referable to pneumoconiosis or other lung disorder.  

Subsequent to service, VA treatment records are replete with 
reference to history of/ historical diagnosis of pneumoconiosis 
(in this regard, a May 2002 VA treatment record documents stable 
pneumoconiosis).  However, there is simply no medical evidence of 
record of a current diagnosis of pneumoconisosis or any other 
respiratory disorder.  

November 1997 VA chest x-ray report showed no evidence of disease 
in the heart, lungs, mediastinum, diaphragm or bony thorax 
(negative chest).  January and February 2000 VA chest x-ray 
reports were normal.  A March 2000 VA chest x-ray report showed 
no acute cardiopulmonary disease.  In a December 2002 VA 
treatment record, the Veteran related that he had black lung.  In 
a review of the respiratory system the Veteran indicated some 
mild shortness of breath and some mucoid phlegm production.  
However, on objective examination, the lungs were clear 
throughout on auscultation and percussion.  In a July 2003 VA 
treatment record the Veteran complained of orthopnea and used two 
pillows in bed at night to breathe.  In a review of the 
respiratory system the Veteran indicated: "lungs: dyspnea 
sputum."  A January 2004 x-ray report of the chest showed the 
peripheral lungs to be grossly clear; diaphragm and cotophrenic 
sinuses were unremarkable.  The impression was no pathology 
demonstrated.  An August 2005 VA treatment record documents 
"lungs eupnic on room air."  The Veteran denied cough or 
congestion.

August 2006 VA x-ray reports showed clear lungs and normal 
examination of the chest.  In A December 2006 VA treatment 
record, a review of the respiratory system noted that the Veteran 
reported shortness of breath and that he had worked in the coal 
mines for 9 years.  Objectively, the lungs were clear to 
auscultation bilaterally, with very reduced sounds.  A January 
2008 treatment record indicates two nodules were found in lungs 
on the chest x-ray examination report, and it was noted that he 
had colon cancer in 2000.  February 2010 VA pulmonary function 
test (PFT) results showed dyspnea after any exertion.

In a March 2010 VA respiratory examination report, the physician 
noted the claims file and service treatment records had been 
reviewed.  The Veteran reported that during service he worked on 
the flight light.  His reported responsibilities included loading 
and unloading equipment from the planes and general work inside 
the hangars.  He denied having to tear down asbestos lined pipes 
and tubes as part of his in-service responsibilities.  He also 
denied having a diagnosis of pneumoconiosis prior to service, 
during service or subsequent to service.  He reported that he 
worked in a coal mine subsequent to service for 9.5 years.  He 
did not smoke and did not take any medication for a lung 
disorder.  He denied having a benign or malignant lung disorder.

Objectively, both lungs were clear to auscultation and percussion 
without rales, rhonchi or wheezes.  Chest x-ray reports revealed 
no evidence of asbestosis or pneumoconiosis.  Previous CT scan of 
the thorax showed no evidence for pneumoconiosis or asbestosis.  
There was a noted 2 mm nodule located linguale segment left upper 
lobe near the cardiac apex.  The physician indicated this most 
likely represented a benign granuloma.  The diagnosis was no 
clinical evidence for pneumoconiosis or asbestosis, confirmed by 
x-ray and CT scan of the thorax.

The physician concluded that the Veteran did not have evidence of 
asbestosis or pneumoconiosis.  The physician explained that 
pneumoconiosis or asbestosis were both chronic disorders that 
would be evidenced by persistent lesion on the lung or pleura.  
However, the Veteran had no radiological evidence of 
pneumoconiosis or asbestosis (i.e., no evidence of persistent 
lesion on the lung or pleura).  

Given its review of the record, the Board finds that service 
connection for the claimed pneumoconiosis (claimed lung disease) 
is simply not warranted.  In this regard, in the March 2010 VA 
respiratory examination report, the physician concluded that the 
Veteran did not have evidence of asbestosis or pneumoconiosis.  
To that end, the physician explained that pneumoconiosis or 
asbestosis were both chronic disorders that would be evidenced by 
persistent lesion on the lung or pleura.  The Veteran had no 
radiological evidence or manifestations of such related thereto.  
The Board is aware that chest x-ray report showed a 2 mm nodule 
located in the linguale segment left upper lobe near the cardiac 
apex.  However, the physician explained that this most likely 
represented a benign granuloma.  It should be noted that over the 
years, chest X-ray reports have likewise been negative for any 
abnormality that could be linked to pneumoconiosis or asbestosis.

The Board is aware that the February 2010 VA PFT results showed 
dyspnea after any exertion.  However, dyspnea is a symptom of 
other disabilities and not an independent disability for VA 
purposes.  See 61 Fed. Reg. 20440, 20,445 (May 7, 1996); Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that 
a symptom without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Despite the noted findings of the dyspnea after any 
exertion, there is no evidence of a current disability for VA 
purposes related thereto causally related to his period of 
service.  See Sanchez-Benitez supra.

The Board emphasizes at this point that this decision does not 
imply that the Veteran is not sincere in his belief that he has 
pneumoconiosis or other respiratory disorder causally or 
etiologically related to his period of service.  Although he may 
sincerely believe that he has current respiratory disorder due to 
his period of service, as a lay person, he is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  In this regard, it is now well established that lay 
people without medical training, such as the Veteran, are not 
competent to opine on matters requiring medical expertise, such 
as the existence and/or etiology of pneumoconiosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).  In this case the competent 
medical evidence finds no evidence of current respiratory 
disorder etiologically related to his period of service.  In the 
absence of such evidence, service connection is not warranted.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable regarding this issue on appeal because the 
preponderance of the evidence is against his claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this issue on appeal is denied.


ORDER

Service connection for pneumoconiosis, claimed as lung disease, 
to include as secondary to asbestos exposure is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


